 



Execution Version

 

PLASMA PURCHASE AGREEMENT

 

NORMAL SOURCE PLASMA PURCHASE FROM BPC TO ADMA

 

THIS PLASMA PURCHASE AGREEMENT (“Agreement”) between Biotest Pharmaceuticals
Corporation, a Delaware corporation, having a place of business at 5800 Park of
Commerce Boulevard, NW, Boca Raton, Florida 33487 (“BPC”) and ADMA
BioManufacturing, LLC., a Delaware limited liability corporation, having a place
of business at 465 Route 17 South, Ramsey New Jersey 07446 (“ADMA”) shall be
effective as of June 6, 2017 (the “Effective Date”). BPC and ADMA are each
sometimes referred to herein individually as a “Party” or collectively as the
“Parties”.

 

RECITALS

 

WHEREAS, BPC desires to sell, and ADMA desires to purchase certain quantities of
Normal Source Plasma (“Plasma” or “NSP”) to be used by ADMA, solely on the terms
and conditions set forth in this Agreement.

 

PROVISIONS

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and with the intent to be legally bound hereby,
ADMA and BPC agree as follows:

 

A.       PURCHASE AND SALE OF NSP.

 

1.         TERM OF AGREEMENT. Unless terminated earlier as provided herein, the
term of the Agreement shall become effective on the Effective Date and shall
remain in effect for a period of five (5) years from the Effective Date (the
“Initial Term”). After the Initial Term, this Agreement may be renewed for
additional two terms of two years each upon the mutual written consent of the
Parties. Each Party agrees that it will endeavor, in good faith, to conclude any
negotiations relating to such renewals no less than one (1) year before the
expiration of this Agreement.

 

2.         PRICE AND VOLUMES

 

a.            During the Initial Term, ADMA agrees to purchase, and BPC agrees
to sell, Plasma in the following annual quantities and prices, unless mutually
agreed to otherwise in writing between the Parties:

 

YEAR Quantity Price/Liter 2017 [***] [***] 2018

[***]

[***]

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.





 



-1-



 

   

[***]

2019

[***]

[***]

2020

[***]

[***]

2021

[***]

[***]

 

b.             Price increases shall become effective on January 1st of the
applicable year.

 

i.The price of all purchases of NSP under this Agreement includes all required
screening tests and NAT for HIV, HBV, HCV, HAV, and Parvo B-19. Any additional
required testing as specified by the U.S. Food and Drug Administration (the
“FDA”) (or foreign equivalent) or due to a change in the ADMA Specifications (as
defined below), will be billed to ADMA at BPC’s actual costs.

 

ii.In the event compliance with one or more new government regulations or
quality procedures or change in the specifications requested by ADMA (any of the
foregoing being a “Required Change”) is required, but is not contemplated in
this Agreement, and results in a material increase to BPC’ actual costs to
procure, store, provide and supply NSP, both Parties shall re- negotiate the
change in the purchase price of NSP in good faith within ninety (90) days of the
Required Change, which shall be retroactive to the effective date of the
Required Change.

 

3.      PAYMENT TERMS. All NSP shall be paid within [***] days from the date of
the invoice. Any late payment made by ADMA shall accrue interest to be paid at
the rate of [***], subject to the maximum allowed by law. Invoice to be issued
upon shipping from the BPC plasma center. All payments due hereunder to BPC
shall be sent to BPC at the times set forth herein by wire transfer to such
accounts as BPC may designate to ADMA.

 

Invoices to ADMA, shall be directed to:

ADMA BioManufacturing, LLC

c/o ADMA Biologics, Inc.

465 Route 17 South

Ramsey, NJ 07446

Attn: Accounts Payable

[***]

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.





 



-2-



 

Inquiries and correspondence regarding payment should be directed to:

ADMA BioManufacturing, LLC

c/o ADMA Biologics, Inc.

465 Route 17 South

Ramsey, NJ 07446

Attn: Accounts Payable

[***]

 

Wire transfer instructions will be provided to ADMA by BPC under separate
notice.

 

4.      SHIPMENT TERMS. All shipments shall be made FOB BPC plasma center or BPC
designated freezer warehouse. BPC will invoice ADMA for the NSP at time of
shipment. ADMA shall take ownership and bear all risk of loss upon pick up by
ADMA’s designated carrier from the BPC plasma center or BPC designated warehouse
and ADMA shall at its own expense be responsible for freight charges, insurance,
handling and forwarding agent’s fees, taxes, storage and all other charges
applicable to the NSP.

 

B.       QUALITY OF NSP.

 

1.      BPC and ADMA shall agree in writing upon specifications for NSP (“ADMA
Specifications”). All NSP sold under this Agreement by BPC to ADMA shall meet
the ADMA Specifications.

 

2       BPC shall have no obligation to provide NSP to ADMA in the event the
failure to provide the agreed upon quantity is due to a Force Majeure Event
pursuant to Section G.

 

3.      ADMA, in compliance with 21 CFR §640.69(f), agrees to hold all NSP units
for a minimum of sixty (60) calendar days from collection date prior to release
for further manufacturing. ADMA further agrees that if, after placing the NSP
units on hold under this section, ADMA is informed by BPC (through the
established lookback process) that a donor has been subsequently deferred
pursuant to 21 CFR §640.41 or subsequently determined to be ineligible under 21
CFR §630.10 due to risk factors closely associated with exposure to, or clinical
evidence of, infection due to a relevant transfusion- transmitted infection, all
donations on hold from that donor will not be used in the further manufacturing
of injectable products.

 

4.      ADMA shall bear the expense of unusable NSP due to a recall or look-back
, or the destruction of any NSP due to post-donation lookback issues in
accordance with FDA regulations and guidance, in each case, if such NSP has
become unusable or destroyed after delivery to ADMA.

 

5.      ADMA shall have the right to conduct periodic inspections of BPC’s
centers and facilities dealing with the NSP at times mutually agreeable to the
Parties, with no more than [***] auditors. Such inspections shall be limited to
matters directly related to this Agreement and shall be conducted in conformance
with generally accepted industry practices. ADMA will provide BPC with not less
than [***] days’ notice prior to any of its inspections, unless mutually agreed
otherwise by the Parties. Upon receipt of ADMA’s audit report, BPC shall have
[***] days to send a response to the appropriate ADMA representative, outlining
the corrective actions that BPC will take at its expense to correct the audit
deficiencies. Further, BPC agrees to provide ADMA with copies of all written
reports (including FDA 483’s) and correspondence between BPC and any
governmental agency regarding any such inspection or review of records within
[***] days of (i) receipt of any such report or correspondence from the
governmental agency or (ii) the issuance or delivery of any response or
correspondence by BPC; provided, however, that in the event the report or
correspondence relates to a serious problem that could affect the continuous
supply or quality of the NSP, then BPC agrees to use all reasonable efforts to
notify ADMA within [***] days of receipt of such report or correspondence and to
provide ADMA with a copy of such report or correspondence.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.





 



-3-



 

C.       INSPECTION AND ACCEPTANCE.

 

1.      ADMA shall inspect each shipment of NSP for conformity with ADMA’s
specifications, as of the Effective Date of this Agreement which are set forth
on Exhibit A (which may be amended from time to time in accordance with this
Agreement), within [***] days of the arrival of such NSP at ADMA’s designated
warehouse. ADMA shall promptly notify BPC in writing of its determination of any
non-conformity of such NSP with the ADMA Specifications, in which case, the
Parties shall mutually determine, within [***] days of such written
notification, whether such NSP meets the ADMA Specifications. If it is
determined that such NSP does not meet the ADMA Specifications, BPC shall
replace any non-conforming NSP as promptly as possible, taking into account the
time required to produce such quantities of NSP. In the event the Parties fail
to agree whether or not any given shipment of NSP conforms with the ADMA
Specifications, then the dispute will be promptly referred to an independent
expert agreed in good faith by the Parties, whose decision shall be final and
binding on the Parties. The fees and expenses of such independent expert shall
be borne by the Party determined to have been in error as to the conformity, or
lack thereof, of the NSP to the ADMA Specifications.

 

2.      For each shipment of NSP delivered to ADMA, BPC shall provide to ADMA a
quality certificate and other industry standard documents required by regulatory
authorities relating to such NSP.

 

D.      LIMITED WARRANTY. BPC represents and warrants to ADMA that the NSP has
been collected and produced in accordance with BPC’S approved SOP’s and in
accordance to ADMA Specifications. BPC represents, warrants and agrees that any
and all NSP shall be collected, produced and delivered in accordance with all
local, state and national laws, regulations and requirements. ADMA shall have
all rights and remedies available to it under this Agreement and shall not be
obligated to buy or pay for any NSP which does not, in all respects, comply with
the ADMA Specifications and applicable law, rules and regulations and as
otherwise required by this Agreement; provided, that ADMA must notify BPC of any
rejection of NSP delivered to ADMA hereunder within [***] days of receipt of
such NSP. This warranty shall not apply to any expired NSP.

 

E.       MISCELLANEOUS

 

1.      CONFIDENTIALITY

 

a.      The Parties agree to maintain the confidentiality of the contents of
this Agreement and the dealings between the Parties with the same degree of care
as they use to protect their own proprietary, confidential or trade secret
information (provided, that in no event shall either Party use less than a
reasonable degree of care). Subject to the last sentence of this Section
(E)(1)(a), neither Party shall disclose to any third party any confidential
information received from the other hereunder without such other Party’s prior
written consent and shall use such confidential information only for the purpose
of this Agreement. The Parties agree to hold the name and location of any and
all testing labs and facilities as well as names of key personnel at the testing
labs as confidential information hereunder. Said obligation of secrecy shall not
apply to any information which (i) was in the public domain at the time of its
disclosure or thereafter becomes part of the public domain by publication or
otherwise subsequent to the time of disclosure under this Agreement through no
fault of the receiving party; (ii) was known to the receiving party or in its
possession prior to or at the time of disclosure by the disclosing party as
shown by written records and was not disclosed to the receiving party subject to
or in violation of a confidentiality obligation; (iii) is independently
developed by the receiving party without use of the other Party’s confidential
information as shown by written documentation; (iv) is disclosed with the
written approval of the disclosing party; (v) is rightfully furnished to the
receiving party by a third party having the authority to disclose such
confidential information without restrictions; (vi) is disclosed by law or
regulation or in response to a valid order of a court or other governmental body
of competent jurisdiction, or is required for registration of a product by
competent authorities, but only to the extent legally required on the advice of
outside legal counsel and for the purpose of such law, regulation, order or
registration, and only if the receiving party first notifies the disclosing
party of the required disclosure and permits the disclosing party, at its sole
expense, to seek an appropriate legal remedy to maintain the information in
secret; or (vii) is included in any filings made with the U.S. Securities and
Exchange Commission pursuant to the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended (which, for the avoidance of doubt,
shall include filing a copy of this Agreement with the U.S. Securities and
Exchange Commission).

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.





 



-4-



 

b.      The above obligations shall survive the termination of this Agreement
and shall continue with respect to donor information without limit of time and
in respect of other confidential information for a period of [***] years.

 

2.         RELATIONSHIP OF THE PARTIES. The relationship between ADMA and BPC
during the term of this Agreement, including extensions and renewals, is
strictly that of buyer and seller. Neither Party is, in any way, the legal
representative, agent, joint venture nor partner of the other for any purpose
whatsoever. Neither Party has any control or authority whatsoever to bind the
other Party or any other person with respect to the other Party.

 

3.      INDEMNIFICATION. BPC and ADMA hereby indemnify and agree to hold
harmless each other and their respective affiliates, agents, employees, officers
and directors, from and against any and all third party claims, losses,
liabilities, damages, reasonable and documented out-of-pocket attorneys’ fees,
costs and expenses (hereinafter “Claims”) which may be sustained by and/or
claimed against the other Party by virtue of their negligent acts, negligent
omissions or the negligent handling or furnishing of materials or performance of
services rendered by the other Party, the willful misconduct by the other Party
or its affiliates, officers, directors, employees or agents or any
representation, warranty or agreement contained in this Agreement being
breached, untrue or materially misleading, by omission or otherwise. Said
indemnification will be capped at the dollar value of NSP purchased in the year
in which the relevant Claim arises. The indemnifying Party’s liability shall be
reduced to the extent any such Claims arise as a result of the indemnified
Party’s own willful misconduct or negligence.

 

The Party from whom indemnity is sought shall be entitled at its option to
defend or control the defense and/or settlement of any such claim if and only if
the amount of losses in respect of such claim would not reasonably be expected
to exceed the amount then available for indemnification; provided, that the
indemnifying Party shall not settle any such claim unless the indemnifying Party
would be obligated to pay the full amount of the losses in connection with such
claim and such settlement completely and unconditionally releases the
indemnified Party from all losses in connection with such claim, does not entail
any admission of liability on the part of the indemnified Party and would not
otherwise adversely affect the indemnified Party.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.





 



-5-



 

Each Party shall notify the other of any claim or potential claim or liability
as soon as it becomes aware that such claim, potential claim or liability has
arisen (provided, that failure by such indemnified Party to give such
notification shall not relieve the indemnifying Party of its obligations
hereunder, except to the extent the indemnifying Party (i) demonstrates that it
has been actually and materially prejudiced as a result of such failure or (ii)
forfeits any rights or defenses that would otherwise have been available to the
indemnifying Party but for such failure) and shall provide to the other all
reasonable assistance in respect thereof.

 

4.      LIMITATION OF LIABILITY. IN NO EVENT WILL EITHER PARTY HAVE ANY
LIABILITY FOR ANY LOSS OF INCOME, PROFIT, INTEREST OR SAVINGS BY THE OTHER PARTY
OR FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES
SUFFERED BY THE OTHER PARTY, ARISING FROM OR RELATED TO THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION, THE SALE OR USE OF ANY NSP, REGARDLESS OF THE FORM
OF ACTION, AND WHETHER IN CONTRACT, INDEMNITY, WARRANTY OR TORT INCLUDING
WITHOUT LIMITATION STRICT LIABILITY AND NEGLIGENCE OR ANY OTHER LEGAL OR
EQUITABLE GROUNDS, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH LOSSES OR DAMAGES. THIS LIMITATION WILL NOT APPLY TO ANY LIABILITY FOR
DAMAGES THAT MAY RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF A
PARTY.

 

5.      INSURANCE. ADMA and BPC shall each be required to maintain general and
product liability insurance in an amount of [***]. Before commencing any work
hereunder, the Parties shall furnish certificates evidencing the insurance
required by this Section. The Parties shall give each other thirty (30) days
advance written notice in the event the insurance required by this Section is
materially modified, or cancelled or otherwise terminated for any reason.

 

F.       TERMINATION.

 

1.      In addition to any other remedy it may have, either Party shall have the
right to terminate this Agreement by written notice to the other Party if the
other Party fails to remedy and make good any material default in the
performance of any material condition or obligation under this Agreement within
sixty (60) days of written notice of such material default..

 

2.      Upon giving the appropriate written notice, either Party may terminate
this Agreement upon the occurrence of any of the following events: (a) a
proceeding under any bankruptcy, reorganization, arrangement of debts,
insolvency or receivership law is filed by or against the other Party, and is
not dismissed or stayed within sixty (60) days, (b) a receiver or trustee is
appointed for all or a substantial portion of the assets of the other Party, or
(c) the other Party makes an assignment for the benefit of its creditors or
becomes insolvent.

 

3.      Upon termination of this Agreement, ADMA must pay for any NSP already
delivered to ADMA.Notwithstanding anything to the contrary set forth herein, the
Parties’ obligations under this Agreement shall survive the termination of this
Agreement to the extent necessary to give effect to their reasonable intentions.

 

G.       FORCE MAJEURE.

 

1.      Neither Party shall be liable for non-performance caused by strikes,
fires, explosions, Acts of God, riots, civil or international war, acts of
terrorism, an unexpected downturn in the acceptable donor population adversely
affecting the industry as a whole, inability to obtain NSP because of Force
Majeure at the producing location, or any other similar or dissimilar cause
beyond the reasonable control of either Party which renders the performance of a
Party’s obligations so difficult or costly as to make such performance
commercially unreasonable (each a “Force Majeure Event”). The affected Party
shall immediately inform the other Party of the occurrence and termination of
such Force Majeure Event.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.





 



-6-



 

2.      Upon giving notice to the other Party, a Party affected by an event of
Force Majeure shall be released without any liability on its part from the
performance of its obligations under this Agreement, except for the obligation
to pay any amounts due and owing hereunder, but only to the extent and only for
the period that its performance of such obligations is prevented by the event of
Force Majeure. Such notice shall include a description of the nature of the
event of Force Majeure, and its cause and possible consequences. The Party
claiming Force Majeure shall promptly notify the other Party of the termination
of such event.

 

5. Should the period of Force Majeure continue for more than ninety (90) days,
then the Party not suffering the Force Majeure event may terminate this
Agreement upon giving written notice to the other Party.

 

H.       REMEDIES EXCLUSIVE.

 

The rights and remedies available to ADMA and BPC under this Agreement among the
Parties are exclusive, subject to terms of Section I below with respect to
permitted assignees.

 

I.       ASSIGNMENT.

 

Neither Party shall assign this Agreement or any of its rights or obligations
hereunder without the express written consent of the other Party, except as
hereinafter provided. Any such consent shall not be unreasonably withheld or
delayed. With notice to the other Party, either Party may, without the other
Party’s consent, assign this Agreement to (i) its affiliate, provided such Party
remains liable for all of its obligations hereunder; or (ii) a successor to all
or substantially all of the assets relating to the business of that Party which
is involved in the fulfillment of its obligations under this Agreement,
provided, that such successor shall expressly assume in writing the performance
of all of the terms and conditions of this Agreement then to be performed by
such successor as if it were named herein as a Party.

 

J.       NOTICES. All notices, demands, requests, consents or approvals required
under this Agreement must be in writing and delivered personally to the Party or
sent by overnight courier service or facsimile or electronic mail, addressed to
such Party as set forth below (or to such other address or facsimile number as
such Party may hereafter specify for the purpose by notice to the other Party
hereto):

 



To BPC:

Ileana Carlisle 

Chief Executive Officer 

Biotest Pharmaceuticals Corporation

5800 Park of Commerce Blvd. NW

Boca Raton, FL 33487

    With a copy to:    

Legal Department

Biotest Pharmaceuticals Corporation

5800 Park of Commerce Blvd. NW

Boca Raton, FL 33487

Fax: 561-989-5517

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-7-



 



To ADMA:

ADMA BioManufacturing, LLC 

c/o ADMA Biologics, Inc. 

465 Route 17 South Ramsey, NJ 07446

Attn: Chief Executive Officer 

With a copy to: 

ADMA Biologics Inc.

Attn: General Counsel 

5800 Park of Commerce Blvd. NW 

Boca Raton, FL 33487

 

All notices, requests, consents and other communications hereunder shall be
deemed to have been properly given (a) if by hand, at the time of the delivery
thereof to the receiving party at the address of such Party set forth above, (b)
if made by facsimile transmission, at the time that receipt thereof has been
acknowledged by electronic confirmation or otherwise, (c) if sent by overnight
courier, on the next business day following the day such notice is delivered to
the courier service or (d) if sent by registered or certified mail, on the fifth
business day following the day such mailing is made.

 

K.       CHANGE OF CONTROL.

 

If, after a Change of Control, BPC (or its successor-in-interest) either
notifies ADMA during the Initial Term of the Agreement of its intention to cease
the supply of NSP, or otherwise willfully breaches this Agreement and as a
result thereof fails to deliver NSP in accordance with the terms of this
Agreement, ADMA shall have the right to notify BPC and terminate the Agreement
and BPC or its successor-in- interest shall promptly pay to ADMA damages in the
amount of Fifteen Million Dollars ($15,000,000) by wire transfer of immediately
available funds to the bank account designated in writing by ADMA. The parties
agree that the foregoing amount is not a penalty but an approximation of damages
that ADMA would incur in the event of such breach of this Agreement following a
Change of Control by BPC or its successor-in-interest. Notwithstanding the
payment of the damages described herein, ADMA shall also be able to fully pursue
all breach of contract remedies for damages in accordance with this Agreement in
the event of such breach of this Agreement permitting ADMA to exercise its right
to damages under this Section K.

 

For purposes of this Section K, “Change of Control” means any (a) direct or
indirect acquisition (whether by a purchase, sale, transfer, exchange or
issuance) of shares of capital stock or other securities, in a single
transaction or series of related transactions, representing more than fifty
percent (50%) of the voting power of Biotest AG, Biotest US Corporation or BPC
(in each case, including by means of a spin- off, split-off or public offering),
(b) merger, consolidation or other business combination directly or indirectly
involving Biotest AG, Biotest US Corporation or BPC representing more than (50%)
of the assets of Biotest AG, Biotest US Corporation or BPC, (c) reorganization,
recapitalization, liquidation or dissolution directly or indirectly involving
Biotest AG, Biotest US Corporation or BPC, (d) direct or indirect sale, lease,
exchange, mortgage, transfer or other disposition, in a single transaction or
series of related transactions, of more than fifty percent (50%) of the assets
of Biotest AG, Biotest US Corporation or BPC, or (e) other transaction having a
similar effect to those described in clauses (a) through (d).

 

For avoidance of doubt this Section K is only applicable if ADMA has not
assigned this Agreement or engaged in an ADMA Change of Control. For purposes
hereof, an “ADMA Change of Control” (a) direct or indirect acquisition (whether
by a purchase, sale, transfer, exchange or issuance) of shares of capital stock
or other securities, in a single transaction or series of related transactions,
representing more than fifty percent (50%) of the voting power of ADMA
Biologics, Inc. (“ADMA Parent”) or ADMA (in each case, including by means of a
spin-off, split-off or public offering), (b) merger, consolidation or other
business combination directly or indirectly involving ADMA Parent or ADMA
representing more than (50%) of the assets of ADMA Parent or ADMA, (c)
reorganization, recapitalization, liquidation or dissolution directly or
indirectly involving ADMA Parent or ADMA, (d) direct or indirect sale, lease,
exchange, mortgage, transfer or other disposition, in a single transaction or
series of related transactions, of more than fifty percent (50%) of the assets
of ADMA Parent or ADMA, or (e) other transaction having a similar effect to
those described in clauses (a) through (d).

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-8-



 

L.       INTEGRATION; EFFECT OF AMENDMENT.

 

This Agreement, including all attachments, schedules or other agreements
specifically incorporated by reference, constitute the entire agreement among
the Parties with respect to the subject matter of this Agreement and supersede
any and all other prior written or oral agreements, understandings, negotiations
or discussions among the Parties with respect to the subject matter of this
Agreement. This Agreement may not be modified or amended in any respect except
by an instrument in writing signed by both of the Parties.

 

M.       CHOICE OF LAW.

 

1.      This Agreement shall be governed by, and construed under laws of the
State of Delaware, without regard to its conflict of laws principles.

 

2.      Each of the Parties agrees that, notwithstanding anything herein, any
claim, demand, action, cause of action, suit, countersuit, litigation or
proceeding by or before any governmental authority arising out of or in
connection with this Agreement (any “Action”), or for recognition and
enforcement of any judgment arising out of or in connection with this Agreement,
shall be tried and determined exclusively in the state or federal courts in the
State of Delaware, and each of the Parties hereby irrevocably submits with
regard to any such Action for itself and in respect to its property, generally
and unconditionally, to the exclusive jurisdiction of the aforesaid courts. Each
of the Parties hereby expressly waives any right it may have to assert, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any such Action (i) any claim that it is not subject to personal jurisdiction
in the aforesaid courts for any reason; (ii) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts; and (iii) any claim that (A) any of the
aforesaid courts is an inconvenient or inappropriate forum for such Action, (B)
venue is not proper in any of the aforesaid courts and (C) this Agreement or the
subject matter hereof may not be enforced in or by any of the aforesaid courts.
Each of the Parties agrees that mailing of process or other papers in connection
with any such Action in the manner provided in Section J or any other manner as
may be permitted by law shall be valid and sufficient service thereof.

 

3.      EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY. EACH PARTY CERTIFIES AND ACKNOWLEDGES
THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE WAIVER IN THIS SECTION (M)(3), (II) SUCH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) SUCH PARTY MAKES SUCH
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS, AGREEMENTS AND
CERTIFICATIONS HEREIN.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-9-



 

N.      REPRESENTATIONS AND WARRANTIES. Each party hereto hereby represents and
warrants to the other as follows: (i) each party hereto has all requisite power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby, (ii) the execution and delivery of this Agreement and the
consummation by such party of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of such party, (iii) this
Agreement has been duly and validly executed and delivered by such party and
constitutes the valid and binding obligation of such party, enforceable against
such party in accordance with its terms and (iv) the execution and delivery of
this Agreement and the consummation by such party of the transactions
contemplated hereby does not and will not (a) require the consent of or
registration with, any court, federal state, local or foreign governmental or
regulatory body, or (b) constitute a default (with or without notice or lapse of
time, or both) under or conflict with any contract, agreement or order to which
such party is a party or by which such party or any of its properties or assets
is subject or bound.

 

[Signature Page Follows]

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-10-



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the day and year first written above.

 



ADMA BioManufacturing, LLC.

 

By: /s/ Adam Grossman

Name: Adam Grossman

Title: President & CEO

Date: June 6, 2017

 

 

[Signature Page to Normal Source Plasma Supply Agreement]

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 







 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the day and year first written above.

 



Biotest Pharmaceutical Corporation

 

By: /s/ Ileana Carlisle

Name: Ileana Carlisle

Title: Chief Executive Officer

Date: June 6, 2017

 

 

[Signature Page to Normal Source Plasma Supply Agreement]

 



_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 